Citation Nr: 1705746	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  04-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a mental disorder to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for memory loss and depression due to head trauma.

The case was most recently before the Board in May 2015.  At that time, the Board remanded the case for additional development consistent with an August 2014 Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court).


FINDING OF FACT

The Veteran does not have a mental disorder, to include PTSD and depression, that is related to service.


CONCLUSION OF LAW

The criteria for service connection for a mental disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In a statement received in December 2014, the Veteran contends that he has a mental health condition that is related to an in-service attack.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with applicable criteria; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f).

Facts and Analysis

The evidence for consideration includes VA examination reports from May 2002, January 2007, March 2010, and February 2011, in addition to VA and private treatment records, and statements from the Veteran.

In sum, the evidence reflects that the Veteran experienced significant family violence as a child and that he admitted to decades of heavy drinking since age 13.  During May 1980 in service, he was involved in an altercation and sustained scalp lacerations and a concussion or mild TBI (traumatic brain injury).  He was hospitalized for three days before being admitted for alcohol abuse treatment, and neurological examination was unremarkable.

In its February 2013 decision, the Board found that the May 2002 VA examiner's diagnosis of PTSD to be unpersuasive because it appears to be based primarily on the Veteran's subjective report of symptoms during the examination.  In addition, private and VA treatment records do not reflect complaints, findings, or diagnosis of PTSD or suggestive of PTSD.  In contrast, the Board found that the opinions of the January 2007, March 2010, and February 2011 VA examiners to be persuasive evidence against the claim because each of these examiners had a more complete picture of the Veteran's medical history than the May 2002 VA examiner had, and each opinion was based on a thorough review of the claims file, examination of the Veteran, and supported by medical rationale consistent with the medical and lay evidence of record.

Importantly, the Court discerned no clear error in the Board's assigning more probative weight to the January 2007, March 2010, and February 2011 examinations than to the May 2002 examination with respect to memory loss as a TBI residual.  Additionally, the Court perceived no clear error or reasons-or-bases deficiency in the Board's reliance on the most recent examinations in denying service connection for seizures as a TBI residual.  See August 2014 Memorandum Decision at 11.  As such, the Court affirmed the Board's February 2013 decision to the extent that it denied service connection for TBI residuals of memory loss and seizures.

However, the Court stated that the Board failed to identify and develop a claim of service connection for PTSD that was reasonably raised by the record, and thus, remanded for further development.  Additionally, the Court remanded the issue concerning depression because it is inextricably intertwined with the PTSD issue.  See August 2014 Memorandum Decision at 14.

In accordance with the Court's Memorandum Decision, the Board remanded the matter remaining on appeal for further development in May 2015, to include requests for any updated records and for a VA examination.  Regarding treatment records, it appears that the Veteran has not sought VA treatment since February 2011.  Additionally, the Veteran's representative submitted an August 2016 waiver indicating that the Veteran does not have any additional evidence regarding his appeal and for the Board to proceed with adjudicating the appeal.

As to scheduling a VA examination, the record shows that, despite the RO's multiple attempts to contact the Veteran in order to schedule him for an examination, the Veteran failed to RSVP.  Thus, the examination was canceled.  Specifically, the RO initiated a request for an examination in June 2015 and canceled the examination in September 2015 after sending the Veteran written notification of the examination to his current address of record and after multiple calls to his telephone number of record, which the RO found to be disconnected.  See e.g., Reports of General Information dated September 3, 2015, and May 24, 2016.

The Board must, therefore, adjudicate the appeal based on the current evidence of record.  See 38 C.F.R. § 3.655(b).  Regarding a diagnosis of PTSD, the evidence most favorable to the Veteran is the May 2002 VA examiner's report indicating such a diagnosis.  However, as discussed above, the Board found, and the Court affirmed, that the May 2002 examination report was outweighed by multiple subsequent examination reports indicating no such diagnosis.  The Board has again considered the matter but finds no reason to change the analysis.  Regarding a diagnosis of depression, a February 2015 letter from a private provider indicates that the Veteran is treated for major depression, yet no treatment records or positive nexus evidence have been provided to VA.  Further, as mentioned above, the Veteran's representative indicated that the Veteran does not have any additional evidence regarding his appeal.

The January 2007, March 2010, and February 2011 examiners reported that the Veteran had alcohol dependence, alcohol syndrome, and no evidence of true seizure condition, respectively.  In finding that the Veteran's reported symptoms were not related to a May 1980 head injury (as a result of an in-service attack), the January 2007 and March 2010 examiners noted that neurological testing, EEG, and brain imaging were normal.  The March 2010 and February 2011 examiners explained that the Veteran's in-service TBI was characterized as "mild" and, citing relevant medical literature, described the unlikelihood that a March 2009 seizure was due to the in-service head trauma.  Finally, the March 2010 examiner indicated that the March 2009 seizure was likely due to alcohol withdrawal and concluded that the Veteran's depression and memory problems were due to his alcohol syndrome.

As stated in its February 2013 decision, the Board concludes that it is entirely reasonable that the January 2007 and March 2010 VA examiners, in particular, attributed the Veteran's reported depression to his decades of heavy alcohol abuse rather than to the mild TBI, which required three days of observation and which resulted in no apparent neurological deficit.

The medical opinions of the January 2007, March 2010, and February 2011 VA medical examiners do not support the Veteran's instant appeal.  The most probative evidence does not support that the Veteran has a diagnosis of PTSD or a diagnosis of depression that is related to service, to include the in-service assault.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see generally, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

A veteran bears the evidentiary burden to establish all material elements of a claim.  See 38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  Unlike many areas of law, the claimant in the VA benefits system, however, has the burden of persuasion only to an equipoise standard or an "equality of the evidence" standard with the help of VA in developing the claim.  See Skoczen v. Shinseki, 564 F.3d 1319, 1324 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 5107(b)).

Here, the Veteran has not met this burden with respect to a PTSD diagnosis or to the nexus element of the depression part of the claim, even with VA assistance.  The duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this regard, none of VA's recent correspondence, to include a VA examination notification letter, sent to the Veteran's current address of record, was returned as undeliverable.  Additionally, multiple telephone calls made by VA to the Veteran revealed that his telephone number of record was disconnected.  However, the Veteran has not notified VA of any changes to his current address or telephone number.  Moreover, in this case, the Veteran's failure to appear for an examination as requested, and without good cause, adversely affects his appeal.  See 38 C.F.R. § 3.655.

Despite VA's efforts to assist the Veteran in substantiating his claim as instructed by 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c), and the Court's August 2014 Memorandum Decision, the Board is unable to find that the evidence has reached a state of equipoise for this claim.  The preponderance of the current evidence of record is against the Veteran's claim of service connection for a mental disorder, to include PTSD and depression.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, service connection is not warranted.


ORDER

Service connection for a mental disorder, to include PTSD and depression, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


